DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest an exhaust device comprising: an exhaust component that causes exhaust gas of a vehicle to flow downstream; and a supporting component that supports the exhaust component, wherein the supporting component includes: a rod, which is a bar-shaped component, the rod being configured to be provided to the vehicle; and a bracket that is configured to be supported from above by the rod, wherein the exhaust component includes a joining target portion that includes: a first joining surface and a second joining surface, each of which is a portion to which the bracket is joined in an outer surface of the exhaust component; and an intermediate surface that is provided between the first joining surface and the second joining surface, wherein the bracket includes: a base, which is a plate-shaped portion, the base being configured to be joined to the rod; a first wall and a second wall, each of which is a plate-shaped portion, the first wall and the second wall facing each other, and the first wall and the second wall each being configured to extend downward from the base, a first joining portion that is provided to an edge of the first wall and is joined to the first joining surface, a second joining portion that is provided to an edge of the second wall and is joined to the second joining surface, and wherein the intermediate surface includes a reinforcing portion that reinforces the intermediate surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774